Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06-28-2019 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101 (Non-Statutory)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) 23 does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 23 is directed to “one machine-readable medium including instructions” (signal per se) a non-statutory subject matter.  The claim(s) 23 does/do not fall within at least one of the four categories of patent eligible subject matter because computer-readable medium is non-statutory and does not fall in any of the four categories of process, manufacture, machine or composition – as it does not provide any hardware or tangible structure to the claim(s). Therefore all corresponding dependent claims 24 and 25 are also rejected for the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 3, 7 – 14 and 18 – 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butts et al (US 20080186870), hereafter Butts and Kumar et al (US 20170171159), hereafter Kumar.
Claim 1: Butts teaches an electronic device for bus-off attack detection and prevention, the device comprising: bus-off prevention circuitry coupled to a protected node on a bus, the bus-off prevention circuitry to (Fig. 1): detect a transmitted message from the protected node to the bus; ([0005-6] monitors an in-vehicle communications network messages having a plurality of controllers coupled together over the network… data is detected, analyzed and presented by at least one controller in the network being analyzed);
detect a bit mismatch of the transmitted message on the bus; ([0096-98] CRC error occurs when the calculated CRC of the data that was received and the CRC within the frame do not match. This is typically caused by a corrupt bit in the frame);
determine whether the bit mismatch represents a bus fault or an active attack against the protected node; ([0076-78] when errors are received that are greater than a controller area network (CAN) frame's bit, the health index starts to increase, indicating that a potential problem is forming; controller area network condition monitor program (CCMON) program isolates the problem to an individual controller by determining that the isolated individual controller having the communications problem has an elevated health indicator compared to other controllers on the CAN bus, thereby indicating to the user what controller should be replaced and/or repaired. In the case of a failing CAN harness, the program should be able to indicate to the user where the CAN bus the problem is occurring);
([0081, 91] receiving CAN controller will generate one or more flags in response to detected errors. These flags are stuff errors, form errors, ACK errors, bit 1 errors, bit 0 errors, CRC errors, error warning status, and bus off status).
Butts teaches the claimed concept but is silent on suspend further transmissions from the protected node while the bus is analyzed;
However, the analogous art Kumar teaches suspend further transmissions from the protected node while the bus is analyzed; ([0075] when the process determines that the tuple does not match the mapped tuple, it suspends the operations at the network layer and sends the tuple and context information to a security engine for performing various security functions).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Butts to include the idea of suspending operations when comparison fails as taught by Kumar so that the security agents receive security decision responses from the security engine and enforce the security decision responses directly ([0006]).
Claim 12: Butts teaches a method for bus-off attack detection and prevention, the method performed by bus-off prevention circuitry coupled to a protected node on a bus, the method comprising (Summary): detecting a transmitted message from the protected node to the bus; detecting a bit mismatch of the transmitted message on the bus; determining whether the bit mismatch represents a bus fault or an active attack against the protected node; and signaling the protected node indicating whether a fault has occurred. ([0005-6] monitors an in-vehicle communications network messages having a plurality of controllers coupled together over the network… data is read, analyzed and presented by at least one controller that is within or separate from the network being analyzed; [0096-98] CRC error occurs when the calculated CRC of the data that was received and the CRC within the frame do not match. This is typically caused by a corrupt bit in the frame; [0076-78] when errors are received that are greater than a CAN frame's bit, the health index starts to increase, indicating that a potential problem is forming; controller area network condition monitor program (CCMON) program isolates the problem to an individual controller by determining that the isolated individual controller having the communications problem has an elevated health indicator compared to other controllers on the controller area network (CAN) bus, thereby indicating to the user what controller should be replaced and/or repaired. In the case of a failing CAN harness, the program should be able to indicate to the user where the CAN bus the problem is occurring; [0081, 91] receiving CAN controller will generate one or more flags in response to detected errors. These flags are stuff errors, form errors, ACK errors, bit 1 errors, bit 0 errors, CRC errors, error warning status, and bus off status).
Butts teaches the claimed concept but is silent on suspending further transmissions from the protected node while the bus is analyzed;
However, the analogous art Kumar teaches suspending further transmissions from the protected node while the bus is analyzed; ([0075] when the process determines that the tuple does not match the mapped tuple, it suspends the operations at the network layer and sends the tuple and context information to a security engine for performing various security functions).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Butts to include the idea of suspending operations when comparison fails as taught by Kumar so that the security agents receive security ([0006]).
Claim 23: Butts teaches at least one machine-readable medium including instructions for bus-off attack detection and prevention, the instructions when executed by bus-off prevention circuitry coupled to a protected node on a bus, cause the bus-off prevention circuitry to perform the operations comprising (Fig. 1): detecting a transmitted message from the protected node to the bus; detecting a bit mismatch of the transmitted message on the bus; determining whether the bit mismatch represents a bus fault or an active attack against the protected node; and signaling the protected node indicating whether a fault has occurred. ([0005-6] monitors an in-vehicle communications network messages having a plurality of controllers coupled together over the network… data is read, analyzed and presented by at least one controller that is within or separate from the network being analyzed; [0096-98] CRC error occurs when the calculated CRC of the data that was received and the CRC within the frame do not match. This is typically caused by a corrupt bit in the frame; [0076-78] when errors are received that are greater than a CAN frame's bit, the health index starts to increase, indicating that a potential problem is forming; controller area network condition monitor program (CCMON) program isolates the problem to an individual controller by determining that the isolated individual controller having the communications problem has an elevated health indicator compared to other controllers on the controller area network (CAN) bus, thereby indicating to the user what controller should be replaced and/or repaired. In the case of a failing CAN harness, the program should be able to indicate to the user where the CAN bus the problem is occurring; [0081, 91] receiving CAN controller will generate one or more flags in response to detected errors. These flags are stuff errors, form errors, ACK errors, bit 1 errors, bit 0 errors, CRC errors, error warning status, and bus off status).
Butts teaches the claimed concept but is silent on suspending further transmissions from the protected node while the bus is analyzed;
However, the analogous art Kumar teaches suspending further transmissions from the protected node while the bus is analyzed; ([0075] when the process determines that the tuple does not match the mapped tuple, it suspends the operations at the network layer and sends the tuple and context information to a security engine for performing various security functions).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Butts to include the idea of suspending operations when comparison fails as taught by Kumar so that the security agents receive security decision responses from the security engine and enforce the security decision responses directly ([0006]).
Claim 2: the combination of Butts and Kumar teaches the electronic device of claim 1, wherein the bus-off prevention circuitry is incorporated into the protected node. (Butts: [0099, 110] a bus-off state is incorporated into the unit of CAN bus);
Claim 3: the combination of Butts and Kumar teaches the electronic device of claim 1, wherein the bus-off prevention circuitry is separately packaged from the protected node. (Butts: [0103, 201] device can be a separate controller on the CAN bus with special hardware);
Claim 7: the combination of Butts and Kumar teaches the electronic device of claim 1, wherein to determine whether the bit mismatch represents the bus fault or the active attack against the protected node, the bus-off prevention circuitry is to: store the transmitted message in a memory device; receive a sensed message from the bus; compare the transmitted message to the sensed Butts: [0144-145] the error count and histogram data collection on the controllers is stopped. The CCMON then reads all of the data collected on the controllers and stores it in the database, CCMON performs the data analysis on the collected data; [0076-78] when errors are received that are greater than a CAN frame's bit, the health index starts to increase, indicating that a potential problem is forming; controller area network condition monitor program (CCMON) program isolates the problem to an individual controller by determining that the isolated individual controller having the communications problem has an elevated health indicator compared to other controllers on the controller area network (CAN) bus, thereby indicating to the user what controller should be replaced and/or repaired. In the case of a failing CAN harness, the program should be able to indicate to the user where the CAN bus the problem is occurring).
Claim 8: the combination of Butts and Kumar teaches the electronic device of claim 1, further comprising a memory device, wherein the bus-off prevention circuitry is to: store the transmitted message in the memory device; delete the transmitted message from the memory device when the bit mismatch represents the bus fault; and transmit the transmitted message form the memory device to the bus at a later time when the bit mismatch represents the active attack. (Butts: [0082] memory wherein the storage have embedded therein [0137, 144] The CCMON then reads all of the data collected on the controllers and stores it in the database, mismatch in counts is the fact that the Tx Successful and Rx Successful flags is cleared, when the software reads the error register and the Tx Successful and Rx Successful flag, all three bits set. Therefore, it logs a CAN message was successfully transmitted, received, and also generated an error).
Claim 9: the combination of Butts and Kumar teaches the electronic device of claim 8, wherein the memory device is configured as a first-in first-out queue and wherein the bus-off prevention circuitry is to: store multiple transmitted messages in the memory device; and delete or transmit the stored multiple transmitted messages depending on whether the bit mismatch represents the bus fault or active attack, respectively. (Butts: [0082] memory wherein the storage have embedded therein [0137, 144] The CCMON then reads all of the data collected on the controllers and stores it in the database, mismatch in counts is the fact that the Tx Successful and Rx Successful flags is cleared, when the software reads the error register and the Tx Successful and Rx Successful flag, all three bits set. Therefore, it logs a CAN message was successfully transmitted, received, and also generated an error).
Claim 10: the combination of Butts and Kumar teaches the electronic device of claim 1, wherein to determine whether the bit mismatch represents the bus fault or the active attack against the protected node, the bus-off prevention circuitry is to: monitor bus activity on the bus for signaling that represents six bits; identify the bit mismatch as the bus fault when the six bits all represent a recessive state; and identify the bit mismatch as the active attack when the six bits are not all in the recessive state. (Butts: [0006] monitoring a network of controllers maintains a count of each type of error codes and a histogram of all controller area network messages seen by each of the controllers. Data is presented as a network area controller bus health index based upon a percentage of a given error to the total count of all errors; [0086] when controllers transmit on the bus, they listen to the resulting bit stream. If they attempt to transmit a recessive bit but see a dominant bit on the bus, they back off and retry the transmission when the current message has finished transmitting. [0093] stuff error is when the CAN controller detects six or more consecutive bits of the same state. Normally, the transmitting CAN controller will insert a stuff bit of the opposite state to allow other CAN controllers on the bus to resync their internal clocks).
Claim 11: the combination of Butts and Kumar teaches the electronic device of claim 1, wherein the bus-off prevention circuitry is to: identify a message from an attacker node participating in the active attack; corrupt the message from the attacker node to produce a corrupted message; and broadcast the corrupted message on the bus. (Butts: [0076-78] when errors are received that are greater than a CAN frame's bit, the health index starts to increase, indicating that a potential problem is forming; controller area network condition monitor program (CCMON) program isolates the problem to an individual controller by determining that the isolated individual controller having the communications problem has an elevated health indicator when compared to other controllers on the controller area network (CAN) bus, thereby indicating to the user what controller should be replaced and/or repaired. In the case of a failing CAN harness, the program should be able to indicate to the user where the CAN bus the problem is occurring; [0121-123] bus corruptor uses high frequency video switches to connect the two sides of the CAN bus together or open the connection… CAN corruptor conducts with no appreciable change to the signal levels and, when it is in the non-conducting state, it affectively blocks the signal; [0137] any CAN frames will be either fully accepted by all controllers on the bus or an error frame will be transmitted to inform all controllers to ignore the previous message).
Claim 13: the combination of Butts and Kumar teaches the method of claim 12, wherein the bus-off prevention circuitry is incorporated into the protected node. (Butts: [0099, 110] a bus-off state is incorporated into the unit of CAN bus);
Claim 14: the combination of Butts and Kumar teaches the method of claim 12, wherein the bus-off prevention circuitry is separately packaged from the protected node. (Butts: [0103, 201] device can be a separate controller on the CAN bus with special hardware);
Claim 18: the combination of Butts and Kumar teaches the method of claim 12, wherein determining whether the bit mismatch represents the bus fault or the active attack against the protected node comprises: storing the transmitted message in a memory device; receiving a sensed message from the bus; comparing the transmitted message to the sensed message to identify a multi-bit mismatch between the transmitted message and the sensed message; and identifying the multi-bit mismatch as the bus fault or active attack. (Butts: [0144-145] the error count and histogram data collection on the controllers is stopped. The CCMON then reads all of the data collected on the controllers and stores it in the database, CCMON performs the data analysis on the collected data; [0076-78] when errors are received that are greater than a CAN frame's bit, the health index starts to increase, indicating that a potential problem is forming; controller area network condition monitor program (CCMON) program isolates the problem to an individual controller by determining that the isolated individual controller having the communications problem has an elevated health indicator compared to other controllers on the controller area network (CAN) bus, thereby indicating to the user what controller should be replaced and/or repaired. In the case of a failing CAN harness, the program should be able to indicate to the user where the CAN bus the problem is occurring).
Claim 19: the combination of Butts and Kumar teaches the method of claim 12, further comprising: storing the transmitted message in a memory device; deleting the transmitted message from the memory device when the bit mismatch represents the bus fault; and transmitting the transmitted message form the memory device to the bus at a later time when the bit mismatch represents the active attack. (Butts: [0082] memory wherein the storage have embedded therein [0137, 144] The CCMON then reads all of the data collected on the controllers and stores it in the database, mismatch in counts is the fact that the Tx Successful and Rx Successful flags is cleared, when the software reads the error register and the Tx Successful and Rx Successful flag, all three bits set. Therefore, it logs a CAN message was successfully transmitted, received, and also generated an error).
Claim 20: the combination of Butts and Kumar teaches the method of claim 19, wherein the memory device is configured as a first-in first-out queue and wherein the method comprises: storing multiple transmitted messages in the memory device; and deleting or transmit the stored multiple transmitted messages depending on whether the bit mismatch represents the bus fault or active attack, respectively. (Butts: [0082] memory wherein the storage have embedded therein [0137, 144] The CCMON then reads all of the data collected on the controllers and stores it in the database, mismatch in counts is the fact that the Tx Successful and Rx Successful flags is cleared, when the software reads the error register and the Tx Successful and Rx Successful flag, all three bits set. Therefore, it logs a CAN message was successfully transmitted, received, and also generated an error).
Claim 21: the combination of Butts and Kumar teaches the method of claim 12, wherein determining whether the bit mismatch represents the bus fault or the active attack against the protected node comprises: monitoring bus activity on the bus for signaling that represents six Butts: [0006] monitoring a network of controllers maintains a count of each type of error codes and a histogram of all controller area network messages seen by each of the controllers. Data is presented as a network area controller bus health index based upon a percentage of a given error to the total count of all errors; [0086] when controllers transmit on the bus, they listen to the resulting bit stream. If they attempt to transmit a recessive bit but see a dominant bit on the bus, they back off and retry the transmission when the current message has finished transmitting. [0093] stuff error is when the CAN controller detects six or more consecutive bits of the same state. Normally, the transmitting CAN controller will insert a stuff bit of the opposite state to allow other CAN controllers on the bus to resync their internal clocks).
Claim 22: the combination of Butts and Kumar teaches the method of claim 12, further comprising: identifying a message from an attacker node participating in the active attack; corrupting the message from the attacker node to produce a corrupted message; and broadcasting the corrupted message on the bus. (Butts: [0076-78] when errors are received that are greater than a CAN frame's bit, the health index starts to increase, indicating that a potential problem is forming; controller area network condition monitor program (CCMON) program isolates the problem to an individual controller by determining that the isolated individual controller having the communications problem has an elevated health indicator when compared to other controllers on the controller area network (CAN) bus, thereby indicating to the user what controller should be replaced and/or repaired. In the case of a failing CAN harness, the program should be able to indicate to the user where the CAN bus the problem is occurring; [0121-123] bus corruptor uses high frequency video switches to connect the two sides of the CAN bus together or open the connection… CAN corruptor conducts with no appreciable change to the signal levels and, when it is in the non-conducting state, it affectively blocks the signal; [0137] any CAN frames will be either fully accepted by all controllers on the bus or an error frame will be transmitted to inform all controllers to ignore the previous message).
Claim 24: the combination of Butts and Kumar teaches the at least one machine-readable medium of claim 23, wherein determining whether the bit mismatch represents the bus fault or the active attack against the protected node comprises: storing the transmitted message in a memory device; receiving a sensed message from the bus; comparing the transmitted message to the sensed message to identify a multi-bit mismatch between the transmitted message and the sensed message; and identifying the multi-bit mismatch as the bus fault or active attack. (Butts: [0144-145] the error count and histogram data collection on the controllers is stopped. The CCMON then reads all of the data collected on the controllers and stores it in the database, CCMON performs the data analysis on the collected data; [0076-78] when errors are received that are greater than a CAN frame's bit, the health index starts to increase, indicating that a potential problem is forming; controller area network condition monitor program (CCMON) program isolates the problem to an individual controller by determining that the isolated individual controller having the communications problem has an elevated health indicator compared to other controllers on the controller area network (CAN) bus, thereby indicating to the user what controller should be replaced and/or repaired. In the case of a failing CAN harness, the program should be able to indicate to the user where the CAN bus the problem is occurring).
Claim 25: the combination of Butts and Kumar teaches the at least one machine-readable medium of claim 23, further comprising: storing the transmitted message in a memory device; deleting the transmitted message from the memory device when the bit mismatch represents the bus fault; and transmitting the transmitted message form the memory device to the bus at a later time when the bit mismatch represents the active attack. (Butts: [0082] memory wherein the storage have embedded therein [0137, 144] The CCMON then reads all of the data collected on the controllers and stores it in the database, mismatch in counts is the fact that the Tx Successful and Rx Successful flags is cleared, when the software reads the error register and the Tx Successful and Rx Successful flag, all three bits set. Therefore, it logs a CAN message was successfully transmitted, received, and also generated an error).
Claims 4 – 6 and 15 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Butts and Kumar as applied to claims above, and further in view of Likovich et al (US 20060182187), hereafter Liko.
Claim 4: the combination of Butts and Kumar teaches the electronic device of claim 1, but is silent on wherein to suspend further transmission from the protected node, the bus-off prevention circuitry is to: use a bypass channel to transmit the transmitted message back to the protected node.
However, the analogous art Liko teaches wherein to suspend further transmission from the protected node, the bus-off prevention circuitry is to: use a bypass channel to transmit the transmitted message back to the protected node. ([0013] receiver self-heal control register generates the receiver self-heal control signals that select the 2-way MUXes after the receivers in a reverse order to re-align the data from the spare data path).
([0057]).
Claim 5: the combination of Butts and Kumar teaches the electronic device of claim 1, but is silent on wherein to suspend further transmission from the protected node, the bus-off prevention circuitry is to: use a bypass channel to transmit an altered message back to the protected node, the altered message including a bit flipped from the transmitted message.
However, the analogous art Liko teaches wherein to suspend further transmission from the protected node, the bus-off prevention circuitry is to: use a bypass channel to transmit an altered message back to the protected node, the altered message including a bit flipped from the transmitted message. ([0012-13] self-heal control register latches are daisy chained such that the logic one in failed bit N is shifted away (N to N+1, N+1 to N+2, etc.) towards the spare bit (M) which is at the end of the chain; receiver self-heal control register generates the receiver self-heal control signals that select the 2-way MUXes after the receivers in a reverse order to re-align the data from the spare data path. Data from spare path M is shifted to path M-1, M-1 is shifted to M-2).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Butts and Kumar to include the idea of use an alternate path to transmit inverted data as taught by Liko so that the self-heal control register generates the self-heal control signals which reconfigure the bus to remove the failed bit path N and substitute spare bit M ([0057]).
Claim 6: the combination of Butts and Kumar teaches the electronic device of claim 1, but is silent on wherein to suspend further transmission from the protected node, the bus-off prevention circuitry is to: use a bypass channel to transmit a high-priority message back to the protected node, the high-priority message indicating that the bus is busy.
However, the analogous art Liko teaches wherein to suspend further transmission from the protected node, the bus-off prevention circuitry is to: use a bypass channel to transmit a high-priority message back to the protected node, the high-priority message indicating that the bus is busy. ([0012-13] self-heal control register latches are daisy chained such that the logic one in failed bit N is shifted away (N to N+1, N+1 to N+2, etc.) towards the spare bit (M) which is at the end of the chain… and is shifted to path M-1, M-1 is shifted to M-2 where [0031] miss-compare occurrence (indicated by fail signals) indicates a faulty connection or impaired signaling. For every bus bit miss-compare, a per-bit error latch).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Butts and Kumar to include the idea of use an alternate path to transmit priority data as taught by Liko so that the self-heal control register generates the self-heal control signals which reconfigure the bus to remove the failed bit path N and substitute spare bit M ([0057]).
Claim 15: the combination of Butts and Kumar teaches the method of claim 12, but is silent on wherein suspending further transmission from the protected node comprises using a bypass channel to transmit the transmitted message back to the protected node.
However, the analogous art Liko teaches wherein suspending further transmission from the protected node comprises using a bypass channel to transmit the transmitted message back to the protected node. ([0013] receiver self-heal control register generates the receiver self-heal control signals that select the 2-way MUXes after the receivers in a reverse order to re-align the data from the spare data path).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Butts and Kumar to include the idea of use an alternate path to transmit data as taught by Liko so that the self-heal control register generates the self-heal control signals which reconfigure the bus to remove the failed bit path N and substitute spare bit M ([0057]).
Claim 16: the combination of Butts and Kumar teaches the method of claim 12, but is silent on wherein suspending further transmission from the protected node comprises using a bypass channel to transmit an altered message back to the protected node, the altered message including a bit flipped from the transmitted message.
However, the analogous art Liko teaches wherein suspending further transmission from the protected node comprises using a bypass channel to transmit an altered message back to the protected node, the altered message including a bit flipped from the transmitted message. ([0012-13] self-heal control register latches are daisy chained such that the logic one in failed bit N is shifted away (N to N+1, N+1 to N+2, etc.) towards the spare bit (M) which is at the end of the chain; receiver self-heal control register generates the receiver self-heal control signals that select the 2-way MUXes after the receivers in a reverse order to re-align the data from the spare data path. Data from spare path M is shifted to path M-1, M-1 is shifted to M-2).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Butts and Kumar to include the idea of use an alternate path to transmit inverted data as taught by Liko so that the self-heal control ([0057]).
Claim 17: the combination of Butts and Kumar teaches the method of claim 12, but is silent on wherein suspending further transmission from the protected node comprises using a bypass channel to transmit a high-priority message back to the protected node, the high-priority message indicating that the bus is busy.
However, the analogous art Liko teaches wherein suspending further transmission from the protected node comprises using a bypass channel to transmit a high-priority message back to the protected node, the high-priority message indicating that the bus is busy. ([0012-13] self-heal control register latches are daisy chained such that the logic one in failed bit N is shifted away (N to N+1, N+1 to N+2, etc.) towards the spare bit (M) which is at the end of the chain… and is shifted to path M-1, M-1 is shifted to M-2 where [0031] miss-compare occurrence (indicated by fail signals) indicates a faulty connection or impaired signaling. For every bus bit miss-compare, a per-bit error latch).
Therefore it is prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Butts and Kumar to include the idea of use an alternate path to transmit priority data as taught by Liko so that the self-heal control register generates the self-heal control signals which reconfigure the bus to remove the failed bit path N and substitute spare bit M ([0057]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

2. McDaniel; Scott (US 20080091857): Method and System for Interlocking Data Integrity for Network Adapters.
3. Baldet et al (US 20090210123): Method and Unit for Shifting Gear in a Power-Assist Transmission.
4. Choate et al (US 20090307549): PROCESSOR TEST SYSTEM UTILIZING FUNCTIONAL REDUNDANCY.
5. Ricci; Christopher (US 20130227648): ON BOARD VEHICLE NETWORK SECURITY.
6. Shin et al (US 20200213351): EXPLOITING SAFE MODE OF IN-VEHICLE NETWORKS TO MAKE THEM UNSAFE.
7. Galula et al (US 20170013005): SYSTEM AND METHOD FOR CONSISTENCY BASED ANOMALY DETECTION IN AN IN-VEHICLE COMMUNICATION NETWORK.
8. Takemori et al (US 20170195878): COMMUNICATION NETWORK SYSTEM, TRANSMISSION NODE, RECEPTION NODE, AND MESSAGE CHECKING METHOD.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Badri -- Champakesan whose telephone number is (571)270-3867.  The examiner can normally be reached on M-F: 7:45am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BADRINARAYANAN /Examiner, Art Unit 2438